Cite as 2013 Ark. App. 722

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-553


LEON JACKSON                                       Opinion Delivered   December 11, 2013
                                APPELLANT
                                                   APPEAL FROM THE MILLER
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. 46cr-2011-535-3-1]

                                                   HONORABLE JOE GRIFFIN, JUDGE
STATE OF ARKANSAS
                                  APPELLEE         AFFIRMED



                         ROBERT J. GLADWIN, Chief Judge

       Appellant Leon Jackson appeals the revocation of his probation by the Miller County

Circuit Court. His sole argument on appeal is that the trial court erred by violating his Sixth

Amendment rights under the United States Constitution to confront the witnesses whose

testimony was used against him. We affirm.

       Upon pleading guilty to fourteen offenses, including theft offenses and breaking or

entering, appellant was placed on probation for ninety-six months on November 28, 2011.

The State filed an amended petition to revoke his probation on February 21, 2013. The

grounds for the petition were that appellant had violated the law, failed to report to his

probation officer as directed, failed to pay his court-ordered obligations, and failed to pay his

probation fee.

       The hearing included specific testimony from appellant’s probation officer, Laura

Hanna, regarding his failure to pay fines and restitution as specifically set forth in the
                                Cite as 2013 Ark. App. 722

December 14, 2011 judgment and disposition order, his failure to report, multiple arrests and

outstanding warrants during his probationary period, and his testing positive for cocaine.

The hearing also produced significant testimony about the alleged jail rape of an inmate by

appellant. The trial court focused its decision on the failure to comply with orders regarding

fines and reporting, but also found that appellant did rape an inmate. Appellant’s probation

was revoked, and he was sentenced to a total of twenty-six years in the Arkansas Department

of Correction pursuant to a sentencing order filed on March 12, 2013. He filed a timely

notice of appeal on March 25, 2013.

       In a hearing to revoke a probation or suspended imposition of sentence, the State

must prove its case by a preponderance of the evidence. Gasca v. State, 2013 Ark. App. 214.

To revoke probation or a suspension, the circuit court must find by a preponderance of the

evidence that the defendant inexcusably violated a condition of that probation or suspension.

Id. The State bears the burden of proof, but need only prove that the defendant committed

one violation of the conditions. Haley v. State, 96 Ark. App. 256, 240 S.W.3d 615 (2006).

When appealing a revocation, the appellant has the burden of showing that the trial court’s

findings are clearly against the preponderance of the evidence. Id. Evidence that is

insufficient for a criminal conviction may be sufficient for the revocation of probation or

suspended sentence. Id.

       Appellant argues that he was denied his Sixth Amendment rights under the United

States Constitution to confront the witnesses whose testimony was used against him at the

hearing regarding the alleged jail rape of an inmate. However, this court will affirm when


                                              2
                                Cite as 2013 Ark. App. 722

the appellant fails to attack the trial court’s independent, alternate grounds for revocation.

Moore v. State, 2013 Ark. App. 159, at 2–3. Because appellant does not challenge the

independent, alternate grounds that were also the bases of the decision to revoke, we affirm.

       Affirmed.

       WALMSLEY and GRUBER , JJ., agree.

       Phillip A. McGough, P.A., for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                              3